Title: To Thomas Jefferson from William Short, 1 July 1793
From: Short, William
To: Jefferson, Thomas



Sir
Madrid July. 1. 1793.

The court having determined to transfer its residence from Aranjuez to this place I preceded it four days ago with the members of the corps diplomatique.
I had the honor of writing to you last on the 7th. of June—that letter was sent by a person going from hence to England, who was to forward it from Lisbon or England as he should find best—together with a joint letter from Mr. Carmichael and myself. As copies of these letters were sent also by the same conveyance from hence I flatter myself you will have recieved them in due time.
In my last I had the honor of mentioning to you the information I had recieved with respect to the intention of this government as to N. Orleans.  An ordinance on the subject has been since printed in date the 9th. of June—this is the date of its being passed—its impression is later—and though now printed it will not be published perhaps for some time, according to what I am told is the usage here. A copy has been lent me on the condition of my returning it immediately. Not having time to translate it at full length, I have extracted from it the most important parts, which I here inclose to you.
I mentioned to you in my letter of the 7th. of June, that one of the objects of this plan was to supply the Spanish possessions from N. Orleans with such goods as they might chuse to admit. I find however I was misinformed in this, as one of the articles of the ordinance prohibits communication between N. Orleans and their other American possessions. I am well assured now that the plan has been adopted at the earnest sollicitation of the inhabitants of Louisiana and the Floridas, and will no doubt give them very high satisfaction—the ground of their demand is their being for the present deprived of their commerce with France.
The ordinance is stated to be a temporary one, and it is said it is to continue only until the Minister shall have matured and brought forward a new and general system of commerce, on which he has been for some time meditating. I hardly expect however this will take place very soon, nor do I know of what nature it is to be. Such as it may be you will of course be informed of it by your agent at this place.
The Spanish arms continue to be successful against the French and particularly in Roussillon, where they direct their principal efforts. The French seem to have entirely neglected their southern frontier. The mode of their declaring war against this country and of preparing for it, shewed a contempt for their enemy which the event has by no means warranted. The exertions of this country have been really great and made with a degree of facility that have astonished most people. As yet no new tax has been laid—no new loan made—public credit supports itself at a favorable point—and the minister seems confident of the public resources continuing commensurate with the public demands.
I find opinions however varying on this subject, and that among some much better acquainted with the country from their long residence here than I can be. They say that the commencement of war expenses has ever presented the same facility from the system of anticipation used with the various contracting companies who supply every thing on credit, though at an onerous rate. There may be a good deal and no doubt there is something in this. Still it seems equally certain that the resources of this country, even under its present mode of administration, are far from being as contemptible as they were supposed to be in France.

I avoid troubling you with a repetition of the common occurrences here, as you will be informed of them by Mr. Carmichael—and particularly what relates to the stoppage of several of our vessels, under the idea of their having French property on board. This subject not being comprehended within our joint instructions Mr. Carmichael treats of it of course separately with the Minister of foreign affairs.
Since my last letter in which I mentioned to you our ignorance of every thing which had taken place in America (having recieved nothing later than your letter of Nov. 3. 1792.—and the newspapers down to Jan. 1. 1793.) we have remained in the same state, except the recieving the President’s proclamation of April last which Colo. Humphreys was so good as to copy from a newspaper which had fallen into his hands, and to forward to us.
Our letters will have informed you of our embarassment on this account which I can now only confirm to you—as well as the assurances of the perfect respect & attachment with which I have the honor to be sir your most obedient & most humble servant

W Short

